Citation Nr: 0722593	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
duodenal ulcer, post gastrojejunostomy.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
July 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2003 and September 2003 rating decisions.


FINDINGS OF FACT

1. The veteran currently receives the highest schedular 
rating for his duodenal ulcer, post gastrojejunostomy.

2.  The medical evidence fails to show that the veteran's 
duodenal ulcer, post gastrojejunostomy, has caused either 
frequent hospitalization or marked interference with 
employment.

3.  The preponderance of evidence fails to show to show that 
the veteran's service connected disability has rendered him 
unemployable.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 60 percent for a 
duodenal ulcer, post gastrojejunostomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code (DC) 7308 (2006).

2.  Criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 60 percent for his duodenal 
ulcer, post gastrojejunostomy under 38 C.F.R. § 4.114, DC 
7308.  Under this rating code, a 60 percent rating is 
assigned for severe postgastrectomy syndromes associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 60 percent rating is the highest 
schedular rating available for a disability of this nature.

Nevertheless, if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

The veteran underwent a VA examination in March 2003, where 
it was noted that the veteran had undergone surgeries in the 
prior year, but these were unrelated to his service connected 
disability.  The veteran reported being hospitalized only 
twice over the preceding 30 years for melena due to ulcer 
disease.  The veteran complained of severe heartburn 
associated with excessive bloating, pyrosis and reflux of 
acid content on a daily basis.  

In August 2003, the veteran underwent another VA examination 
at which he again complained about severe heart burn with 
pyrosis, and of daily acid reflux with associated nausea and 
vomiting.  The examiner found a well nourished, well-
developed male in no apparent acute distress.  The veteran 
had a general good state of health, and his weight had been 
stable since his March 2003 VA examination.  The veteran 
indicated that his gastric symptomatology had worsened 
following his surgeries.  

The veteran underwent a third VA examination in September 
2006.  The veteran complained of excessive gasses, epigastric 
pain, and diarrhea, but he denied weight loss, changes in 
bowel habits, melena, hematochezia, or any other major 
gastrointestinal problems.  The examiner found the veteran to 
be well-nourished, well-developed and in no apparent 
distress.

While the veteran has some complaints, they are of the nature 
contemplated by the rating schedule for the veteran's 
disability.  Further, the veteran reported only two 
hospitalizations in the last 30 years for his service 
connected disability, which is far removed from frequent 
hospitalizations for an extra-schedular evaluation under 
38 C.F.R. § 3.321.  Likewise, while the veteran claimed to 
have stopped working as a waiter due to his epigastric 
symptomatology, a VA examiner in 2006 found that the 
veteran's epigastric symptomatology did not preclude him from 
employment.  

As such, the medical evidence presented does not show either 
frequent hospitalization or marked interference with 
employment as a result of the veteran's duodenal ulcer, post 
gastrojejunostomy, so as to warrant referral for 
extraschedular consideration.  Accordingly, a rating in 
excess of 60 percent is denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is only service connected for a duodenal ulcer, 
post gastrojejunostomy; but as it is rated as 60 percent 
disabling, the veteran meets the schedular criteria for a 
TDIU.

At a VA psychiatric examination in June 2004, the veteran 
reported that he worked as a waiter for 30 years until 1997.  
However, no records remain from that employer, as the veteran 
indicated that the restaurant was no longer in business. 

It was also noted that the veteran was in receipt of Social 
Security Administration (SSA) benefits, which the veteran 
indicated he was receiving due to his age, and not due to a 
disability. 

At a VA examination in September 2006, the veteran indicated 
that he had worked as a waiter in a restaurant up until about 
six years earlier when he quit.  The veteran asserted that 
his multiple abdominal surgeries and complications impaired 
his ability to remain walking all day or to even stand up for 
long periods of time.  Nevertheless, the veteran was found to 
be independent in all activities of daily living.  After 
examining the veteran and talking with him, the examiner 
opined that the veteran's duodenal ulcer, post 
gastrojejunostomy did not preclude him from obtaining or 
maintaining gainful employment. 

A friend of the veteran's submitted a letter in September 
2006 indicating that he had known the veteran for five years 
and that over the last four years, following several 
surgeries, the veteran's health was deteriorating.  The 
friend indicated that following the surgery to remove mesh 
from his stomach due to bacteria, the veteran's belly was 
disfigured to the point that it did not permit him to sit 
down, stand, or move easily because of the discomfort.  The 
friend indicated that this prevented the veteran from 
performing any work.

While the friend reported that the veteran had difficulty 
moving, a medical examination conducted contemporaneously 
with the friend's letter found the veteran to be in no acute 
distress and independent in all his activities of daily 
living.  An opinion by a medical professional addressing the 
degree of impairment due to a medical condition is far more 
probative that the conclusion of an individual with no such 
relevant training.  As such, the Board concludes the criteria 
for a TDIU have not been met, and the veteran's claim is 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
supplemental statement of the case in March 2007 following 
completion of the notice requirement.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he withdrew his hearing 
request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.









ORDER

A rating in excess of 60 percent for a duodenal ulcer, post 
gastrojejunostomy, is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


